Citation Nr: 1821502	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 2010 for the grant of entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than September 26, 2012 for the grant of entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to August 1970, and from February 1972 to November 1972.

This matter comes to the Board of Veterans' Appeals on appeal from rating decisions dated in December 2013 and August 2016 from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board Hearing before a Veterans Law Judge in April 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  An October 2016 letter later informed the Veteran that the Veterans Law Judge who conducted the April 2016 hearing was unavailable to participate in a decision in his appeal.  Although the Veteran was notified of his right to request another Board hearing before a different Veterans Law Judge, he responded in February 2018 that he did not wish to appear at another Board hearing.

In decisions dated in September 2015 and July 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that the Veteran was previously represented by attorney Robert V. Chisholm.  In March 2016, he changed his representation to the Disabled American Veterans.


FINDINGS OF FACT

1.  VA received no communication that constituted a formal or informal claim for service connection for tinnitus until March 29, 2010.

2.  Prior to January 6, 2010, the Veteran did not have any service-connected disabilities.  Effective from January 6, 2010, the Veteran's service-connected PTSD precluded his gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2017).

2.  The criteria for entitlement to an effective date of January 6, 2010, but no earlier, for the grant of TDIU have been met.  38 U.S.C. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Tinnitus 

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of the claimant's application.  38 U.S.C. § 5100(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c). The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).
In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  For example, if a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet, App. 130, 133 (2007).

In this case, VA received the Veteran's service connection claim for tinnitus on March 29, 2010.  After the claim was initially denied in an August 2010 rating decision, the Veteran perfected an appeal of the issue, and the Board granted entitlement to service connection for tinnitus in the July 2016 decision.  An August 2018 rating decision implemented the Board's grant of service connection and assigned an initial effective date of March 29, 2010, the date on which VA received the Veteran's statement that he was claiming entitlement to service connection for tinnitus.

The Veteran contends that he first filed a service connection claim for tinnitus in 1972.  See August 2016 Notice of Disagreement.  He reported being sent by VA to Fort Sam Houston in Texas for an examination at that time.  The Veteran has also asserted that his effective date should be the day following separation as his relevant injury occurred during active service.  See September 2017 VA Form 9.

The Veteran's service treatment records (STRs) contain a May 1972 Standard Form 513, Consultation Sheet, in which the ear, nose, and throat (ENT) clinic at Fort Polk, Louisiana stated that the Veteran had demonstrated a flat, sensorineural hearing loss since May 1970.  Due to inconsistency in their testing, they were unable to evaluate the Veteran's hearing.  They requested an evaluation from the audiology department of BAMC (Brooke Army Medical Center) at Fort Sam Houston, noting that the provisional diagnosis was inconsistent response.  The resulting July 1972 consultation report from an audiologist stated than an audiometric evaluation showed inconsistent audiograms, poor SFA-SRT agreement, Bekesy Type V, the presence of acoustic reflexes, SAL results that were not consistent with a severe hearing loss, behavioral responses that were inconsistent with the audiometric picture, and PGSR results that were inconclusive.  The recommendation indicated that the Veteran should undergo a medical board related to hearing until a further evaluation could be conducted.  The recommendation added that both a psychiatric consultation and a return appointment for further evaluation were needed.  A subsequent October 20, 1972 Consultation Sheet requested that the ENT clinic provide information in reference to ear problems and the status of the records from "FT Sam (April)."  The reason for the request was noted to be an IG (Inspector General) inquiry.  The subsequent consultation report from the ENT clinic at Fort Polk stated that the audiometric evaluation at Fort Sam Houston was not consistent with severe hearing loss.  Although the request appeared to reference April records, the consultation report repeated the findings from the July 1972 consultation report that there were inconsistent audiograms, poor SFA-SRT agreement, inconclusive PGSR results, and that a psychiatric evaluation was needed.  

In November 1972, a Consultation Sheet noted that the Veteran had pending a 207 discharge, and the report from the ENT clinic at Fort Polk stated that the audiogram and audiological evaluation from Fort Sam Houston had been reviewed.  The Board notes that the Veteran's DD 214 for the period from February 1971 to November 1972 stated that his separation code was 227 for hardship.  The ENT clinic reported that the Veteran apparently had a severe hearing loss, though it was felt that his responses were inconsistent, and his actual hearing might not be that severe.  A P3 profile for hearing was recommended.  Thus, the record reflects that the Veteran underwent an audiological evaluation at Fort Sam Houston in July 1972 as a result of a request from the ENT clinic at Fort Polk.  All of these events occurred during the Veteran's period of active service from February to November 1972, the request was not completed on a VA form, and there is no evidence to suggest that VA was involved in the request.  The record also does not include any evidence indicating that VA sent the Veteran to Fort Sam Houston for any additional audiological evaluations in 1972 after his separation from service.

In addition, the record does not reflect that the Veteran filed a service connection claim for tinnitus in 1972.  In this regard, the Board notes that in January 1974, VA received a VA Form 22-1990, Veteran's Application for Program of Education or Training, from the Veteran that included a section labeled as "Veterans Administration Benefits Previously Applied for."  The section listed different types of benefits next to a check box for the Veteran to mark.  Although the choices included "Disability Compensation or Pension" benefits, the Veteran marked "none" to indicate that he had not previously filed a claim for VA benefits.  The first available evidence of a service connection claim for any disorder was later received in June 1984 when the Veteran submitted a VA Form 21-526, Veterans Application for Compensation or Pension, concerning disorders unrelated to tinnitus.  Similar to the VA Form 22-1990, this form contained a section with the heading "Have You Previously Filed a Claim for any Benefit with the Veterans Administration?"  The section listed several choices, including "None," "Disability Compensation or Pension," and "Veterans Educational Assistance (Chapter 33 or 34)."  However, the Veteran only marked that he had previously applied for educational assistance.  

As indicated above, this report is consistent with the evidence of record as the claims file contains documentation to show that the Veteran did apply for this educational assistance in January 1974.  See January 1974 VA Form 22-1990.  However, the record does not also contain evidence of a previous service connection claim for tinnitus.  The Board acknowledges the contention from the Veteran's representative that the AOJ's poor record keeping and historical lack of responsiveness regarding the Veteran's claims rebuts the presumption of regularity and provides credibility to the Veteran's report of a 1972 service connection claim for tinnitus.  See January 2018 Informal Hearing Presentation.  To substantiate this theory, the Veteran's representative has pointed to different claims in the record that he indicates encountered delays before being adjudicated by the RO.

However, the Board finds that the representative's argument weighs in favor of the presumption of regularity as the record contains documentation of all the claims highlighted by the representative.  Thus, it appears the Veteran's claims have consistently been associated with the claims file.  In addition, the record does not reflect evidence of any claims that were not adjudicated by the RO.  The Board also finds that the representative's theory is unpersuasive in light of the fact that the Veteran's own statements on the submitted forms noted above reflect that no claim was filed in 1972.  The Veteran clearly denied filing any prior claim in his January 1974 VA Form 22-1990, and he only acknowledged a previous claim for educational assistance in his June 1984 VA Form 21-526.  As the Veteran's current report is inconsistent with his previous statements and the other evidence of record, the Board does not find him credible in his assertion that he first filed a service connection claim for tinnitus in 1972.  Consequently, the Board does not find that there is clear evidence to the contrary to rebut the presumption of regularity.

The Board therefore finds that the record does not contain evidence of a formal or informal service connection claim for tinnitus in 1972 or at any other time within the first year following the Veteran's separation from service.  As a result, an effective date of the day after his separation from service is not appropriate.  Although the Board acknowledges the Veteran's assertion that the effective date should extend back to his time in service as he sustained the relevant injury at that time, the Board is bound by the rules and regulations in place concerning effective dates.

The Board has also considered whether any other service connection claims for tinnitus were reasonably raised by the record before March 29, 2010.  The record shows that the Veteran filed a VA Form 21-526, Veterans Application for Compensation or Pension, on January 6, 2010.  The Veteran claimed entitlement to service connection for several disorders, including hearing loss.  The VA Form 21-526 did not list tinnitus with the other claimed disabilities, and there was no report of tinnitus symptoms.  In a subsequent statement received on March 29, 2010, the Veteran reported that he was also claiming tinnitus or ringing in his ears from explosions and gunfire in Vietnam.  The Veteran's representative has stated that the Veteran was clarifying through this statement that his January 6, 2010 claim included tinnitus.  See January 2018 Informal Hearing Presentation.  However, there was no evidence in the record of any intent to claim service connection for tinnitus prior to March 29, 2010.  Consequently, the earliest date for a service connection claim for tinnitus is March 29, 2010.  Even if the date entitlement arose is prior to March 29, 2010, given the fact that the date the claim was received would be later than the date entitlement arose, March 29, 2010 is the appropriate effective date.

Based on the foregoing, entitlement to an effective date prior to March 29, 2010 for the grant of entitlement to service connection for tinnitus is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to the receipt of the claim, the increase will be effective on the date of the claim.  In addition, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1), (2), VAOPGCPREC 12-98 (1998).

For purposes of effective date rules, the issue of entitlement to a TDIU may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a claim for individual unemployability benefits "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of individual unemployability may not amount to award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits). 

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran has been in receipt of a 50 percent disability rating for his PTSD from January 6, 2010 to March 28, 2010.  Effective from March 29, 2010, the Veteran was also awarded a 10 percent rating for his tinnitus, increasing his combined evaluation to 60 percent.  Effective from September 26, 2012, the Veteran's disability rating for PTSD increased to 70 percent, and the combined evaluation also increased to 70 percent.

The record shows that the Veteran's TDIU claim was raised in the context of the Veteran's January 26, 2010 request to reopen his previously denied service connection claim for PTSD.  See March 2010 VA Form 21-527, Income-Net Worth and Employment Statement; June 2010 Statement in Support of Claim.  That claim resulted in a January 2011 rating decision's grant of entitlement to service connection for PTSD, and the assignment of an initial effective date of January 6, 2010.  The Board notes that the Veteran is not service-connected for any disability prior to this effective date.  

The January 2011 rating decision stated that the issue of entitlement to a TDIU was deferred.  A subsequent May 2011 rating decision denied entitlement to a TDIU.  After the Veteran filed a notice of disagreement in June 2011, a December 2013 rating decision granted entitlement to a TDIU effective from September 26, 2012, the earliest date that the Veteran met the schedular criteria for entitlement to a TDIU.

However, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  The Board will consequently consider whether a TDIU is warranted for the entire period on appeal.

The record shows that the Veteran attended school until the 10th grade, and he later obtained a high school equivalency diploma in the military.  See July 2013 Psychological Evaluation from Dr. M., PhD.  In a VA Form 21-527 received on March 29, 2010, the Veteran stated that the disabilities that prevented him from working included his PTSD, back and neck pain, stomach problems, and bilateral knee complaints.  The Veteran reported that he last worked as a truck driver for a trucking company in 2008.  See March 29, 2010 VA Form 21-527; June 2010 Statement in Support of Claim.  During a July 2013 Psychological Evaluation from Dr. M., PhD, the Veteran could not recall working in any employment other than truck driving after he was discharged from the Army.  The Veteran reported that there was a period of approximately 20 years following his separation from the Army when he was unable to do anything.  He stated that he been fired several times due to his inability to get along with others, a self-described attitude problem, and tardiness related to his inability to sleep with the medications he was taking.

In his March 29, 2010 VA Form 21-527, the Veteran stated that he was not employed anywhere as he was unable to work.  He did report occasionally performing odd jobs when he was able.  However, he indicated that jobs that allowed him to drive short distances were a rarity.  The Veteran also reported that he had no stable source of income.  Consequently, it appears that the jobs performed after the Veteran's employment for the trucking company in 2008 were not substantially gainful.  Indeed, the Veteran later reported in a December 2010 statement that he was experiencing severe financial hardship.  Thus, the record reflects that the Veteran did not hold substantially gainful employment from the time he filed his January 6, 2010 claim for PTSD to his initial effective date for TDIU of September 26, 2012.

In September 2010, a VA treatment record indicated that the Veteran had not been seen by the mental health clinic since 2005.  The Veteran complained of nightmares, difficulty sleeping, flashbacks, and poor appetite.  The Veteran reported that he slept for approximately 3 hours a night and napped for 30 to 40 minutes during the day.  The Veteran denied feeling suicidal, but he stated that he felt homicidal at times.  The Veteran stated that he frequently heard voices, and his family kept guns away from him.  The Veteran's memory and concentration were fair, and his insight and judgment were good.

During an October 2010 VA examination related to the Veteran's PTSD, the examiner noted that the Veteran's records reflected that he was diagnosed with PTSD in 1993, but he did not receive treatment until 2010.  The examiner stated that symptoms associated with the Veteran's PTSD included avoidance, reexperiencing, arousal, and initial trauma.  The Veteran reported problems sleeping and difficulty with nightmares.  The Veteran slept 2 to 3 hours a night without medication, and 4 to 5 hours a night with medication.  However, he indicated that greater amounts of sleep lead to increased problems with nightmares.

The Veteran's daily symptoms were severe and chronic with no period of remission.  The Veteran reported that he primarily worked as truck driver.  He reported problems getting along with people, stating that there one period when he did not work for approximately 17 to 18 years as result of this behavior.  The Veteran's thought processes were linear, but the Veteran had passive and infrequent thoughts of self-harm.  The Veteran also reported hearing voices calling his name.  His memory and judgment were fair, but his insight was poor.  The Veteran additionally had a mild to moderate cognitive impairment.  The examiner discussed the Veteran's activities of daily living, noting the Veteran's report that his family ensured that he engaged in these activities.  However, the Veteran's family also took care of activities such as cooking, cleaning, and paying bills.  The examiner also noted that the Veteran did not drive.

The Veteran reported that he lived with his son and fiancée, but he had poor relationships with them.  The Veteran liked to spend most of the day in the woods by himself or sitting alone in his room.  He did not have any hobbies or recreational activities.  The examiner observed that the Veteran's tendency of isolate and avoid others, as well as his 17 to 18 years of unemployment due to mental health symptoms, were evidence that his symptoms negatively impacted his social and occupational functioning.  The Veteran was competent to manage funds in his own best interest.

In an April 2011 statement, the Veteran reported that he was still having nightmares and hearing voices.  A subsequent July 2011 VA treatment record noted the Veteran's report that several times a week, he heard voices that told him to kill others.  The record stated that he also had a history of multiple arrests due to domestic violence.  Later in a June 2012 VA treatment record, the Veteran reported that he had good and bad days, noting that the slept poorly and woke up with recurring nightmares of Vietnam.  He also described feeling paranoid that someone was out to get him.  The record noted that he stayed away from crowded situations and became easily aggravated.  He reported that he spent time in the woods with his dog as he could be aware of his surroundings.  The Veteran reported feeling angry at the United States government and VA.  He stated that he had passive thoughts of harming himself and others.  The Veteran also continued to describe experiencing auditory hallucinations, but he denied any other delusions or psychotic symptoms.

Based on the foregoing, the Board finds that an earlier effective date of January 6, 2010 is warranted.  The Veteran's service-connected PTSD has precluded him from securing or following a substantially gainful occupation since the time he filed his underlying service connection claim for PTSD on January 6, 2010.  The October 2010 VA examiner's findings reflect that the Veteran's symptoms of avoidance, problems sleeping, and difficulty getting along with others were severe and would interfere with his occupational functioning.  As the Veteran's primary work experience was as a truck driver, the Board also finds it significant that the Veteran reported that he was not driving at the time of the October 2010 VA examination.  The record reflects that these symptoms persisted during this period.  Moreover, the indication from the July 2011 record that the Veteran's auditory hallucinations prompted him to harm others suggests that the Veteran's PTSD symptoms may cause safety concerns in his work as a truck driver.  The record has not suggested another form of employment that would be appropriate for the Veteran in light of his symptoms.  In addition, the Veteran's level of education and limited work history do not indicate that he is capable of securing or following another form of substantially gainful employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

However, an effective date earlier than January 6, 2010 is not warranted for the grant of a TDIU as the Veteran was not service-connected for any disability prior to that date.  Even if it was factually ascertainable that the Veteran was unable to engage in gainful employment prior to January 6, 2010, a grant of a TDIU can only be based on consideration of service-connected disabilities.  As the Veteran was not service-connected for any disability prior to January 6, 2010, as a matter of law, there is no basis upon which to assign an effective date for TDIU prior to that date.  Accordingly, an effective date of January 6, 2010, but no earlier, is granted for the Veteran's award of entitlement to a TDIU.




ORDER

Entitlement to an effective date earlier than March 29, 2010 for the grant of entitlement to service connection for tinnitus is denied.

Entitlement to an effective date of January 6, 2010, but no earlier, for the grant of entitlement to a TDIU is granted.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


